Claimant appeals from a judgment of the Court of Claims which dismissed, after a trial, her claim for injuries sustained at Hempstead Lake State Park. The infant, then about four years old, was taken to the park by her parents. The child’s mother placed her on a “baby slide” 5 or 6 feet high and 4 feet long. The distance from the bottom of the slide to normal ground level was from 6 to 10 inches. There was a hole at the bottom of the slide 11 or 12 inches wide and about 7 inches deep in the center. As the child was descending the slide the mother’s attention was temporarily diverted, and when she looked again the child was lying on the ground and had a bump on her head. At the time of the trial the child was in a very serious and pathetic physical condition, but the trial court found that such condition was not due to the accident. The trial court further found lack of actual or constructive notice, and that the claimant had failed by a fair preponderance of the evidence to establish that the existence of the hole caused the child to bump her head on either the slide or the ground. We think the record presents only an open question of fact and that the findings of the trial court are not against the weight of evidence. Judgment unanimously affirmed, without costs. Present-— Bergan, J. P., Coon, Gibson and Reynolds, JJ.